Exhibit 10.8

AMENDMENT NO. 3 TO AGREEMENT

This amendment (“Amendment”), effective as of the 2nd day of January, 2007,
amends the agreement dated the 30th day of September 2005 by and between
Redpoint Bio Corporation (f/k/a Linguagen Corp.), a Delaware corporation
(“Redpoint”) and Albert Einstein Healthcare Network, a non-profit corporation in
Philadelphia, PA (“AEHN”), as amended, the “Agreement”.

WHEREAS, AEHN AND Redpoint entered into the Agreement to encompass use of AEHN’s
animal facilities located at 5501 Old York Road, Philadelphia, PA  19141
(“Facility”) for executing Redpoint Protocols.

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto promise and agree as follows:

1.               All capitalized terms not defined herein have the same meaning
as those in the Agreement.

2.               The completion date of the Agreement shall remain the same as
set forth in the Agreement.

3.               Exhibit C of the Agreement, the Section titled Other is amended
to include the following:

Additional rental space - Room A118 (11 feet x 12 feet) or 132 square feet

Cost per square foot is $25.00/square foot/year or $275/month

4.               Any and all provisions of the Agreement not expressly modified
hereby shall remaining full force and effect.

IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this Amendment.

Accepted and Agreed to by:

Redpoint Bio Corporation

 

Albert Einstein Healthcare Network

2005 Eastpark Boulevard

 

5501 Old York Road

Cranbury, NJ 08512

 

Philadelphia, PA 19141

 

 

 

 

 

 

/s/ Scott Horvitz

 

 

/s/ Mary Klein, Ph.D.

 

Scott Horvitz

 

Mary Klein, Ph.D.

Chief Financial Officer

 

Director, Office of Research and Tech. Div.

 

 

 

 

 

 

1/5/07

 

 

12/27/06

 

Date

 

Date

 


--------------------------------------------------------------------------------